This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A13-2254

                                    State of Minnesota,
                                       Respondent,

                                            vs.

                                   Zakaria Hussein Ali,
                                       Appellant.

                                 Filed October 20, 2014
                                        Affirmed
                                     Stauber, Judge

                             Hennepin County District Court
                                File No. 27CR1242328

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Linda M. Freyer, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Jennifer Workman Jesness,
Assistant Public Defender, St. Paul, Minnesota (for appellant)

       Considered and decided by Kirk, Presiding Judge; Hudson, Judge; and

Stauber, Judge.

                         UNPUBLISHED OPINION

STAUBER, Judge

       On appeal from his conviction of prohibited person in possession of a firearm,

appellant argues that the district court abused its discretion by denying his motion for
either disclosure of the identity of the confidential reliable informant (CRI), or for an in

camera review with the CRI to determine if disclosure was necessary. We affirm.

                                          FACTS

       In December 2012, appellant Zakaria Ali was charged with one count of

prohibited person in possession of a firearm. The complaint alleged that police learned

from a CRI that appellant and others “were planning a robbery in south Minneapolis for

that day.” According to the complaint, police learned from the CRI that appellant and

“two others would be picked up by a blue [Ford] Taurus in the area of 83rd and Halifax

Avenue North in Brooklyn Park . . . and that they would be driven to an apartment near

46th and Lyndale Avenue North . . . where the CRI said they would be picking up a gun.”

The complaint also alleged that police set up surveillance and corroborated the

information provided by the CRI. The complaint further alleged that after the group left

the Lyndale Avenue North apartment, but before any robbery occurred, police observed

appellant, who was the front-seat passenger of the Taurus, “bend down and then sit

upright.” Police then “stopped the car on the entrance ramp to I-94 heading towards

south Minneapolis” and, following a search of the car, discovered a 9mm handgun under

the front passenger seat.

       Appellant moved to disclose the identity of the CRI, claiming that “[n]either the

complaint nor the discovery . . . contain any information about the criteria the officers

used to determine whether the CRI was in fact reliable, the criminal history of the CRI, or

any past experience that the [police] ha[ve] had with this CRI.” Appellant argued that the

identity of the informant must be disclosed (1) “to allow the defendant to prepare his


                                              2
defense and receive a fair trial” and (2) “to determine whether the police had reasonable

suspicion justifying a stop of the vehicle.” Appellant argued alternatively that if the

CRI’s identity were not disclosed, an in camera hearing should be held.

       The district court concluded that (1) appellant did not meet his burden of

establishing necessity or materiality regarding disclosure of the CRI’s identity; (2) police

had an independent reasonable suspicion justifying a stop of appellant’s vehicle; and

(3) there was no basis for an inquiry justifying an in camera hearing. The district court

denied appellant’s motion to disclose the identity of the CRI or to hold an in camera

hearing. A jury found appellant guilty of the charged offense, and the district court

imposed the mandatory 60-months executed prison sentence. This appeal followed.

                                      DECISION

       Appellant argues that the district court abused its discretion by denying his motion

for either disclosure of the identity of the CRI or for an in camera review with the

informant to determine if disclosure was necessary. The district court’s order regarding

disclosure of the identity of a CRI is reviewed for an abuse of discretion. State v.

Rambahal, 751 N.W.2d 84, 90 (Minn. 2008).

       A defendant can establish a basis for an in camera inquiry “by making a prima

facie showing challenging the veracity of a search warrant, or by making a prima facie

showing that the informant may be a material witness at trial.” State v. Wessels, 424

N.W.2d 572, 575 (Minn. App. 1988), review denied (Minn. July 6, 1988). But the

supreme court has held that it is inappropriate to disclose the identity of a confidential

informant or to hold an in camera inquiry only “to allow defense counsel to conduct a


                                              3
fishing expedition in the hope of discovering other possible misrepresentations on which

to attack probable cause for the warrant.” State v. Moore, 438 N.W.2d 101, 106 (Minn.

1989). “[C]ourts should not require in camera disclosure solely on the basis of

speculation by the defendant that the informant’s testimony might be helpful. The

defendant must explain precisely what testimony he thinks the informant will give and

how this testimony will be relevant to a material issue of guilt or innocence.” Syrovatka

v. State, 278 N.W.2d 558, 562 (Minn. 1979).

       Here, as the district court found, appellant has “presented no evidence to establish

the low standard needed for a basis for inquiry.” Instead, appellant surmised that the CRI

was “likely” to be “someone who was involved in planning the robbery” and that

disclosure of the CRI’s identity would demonstrate that the CRI did not gain “his

information through rumors and conjecture.” But appellant provides no more than “mere

speculation” that disclosure of the CRI’s identity would be helpful. Thus, the district

court did not err by denying appellant’s request for disclosure without conducting an in

camera review. And because appellant failed to make the lesser showing to support his

argument that the district court should have held an in camera hearing, appellant cannot

satisfy the “ultimate burden of proving that disclosure of the informant’s identity is

necessary.” See Wessels, 424 N.W.2d at 574-75 (noting that defendant’s burden to

establish the need for an in camera hearing “is somewhat lighter than the defendant’s

ultimate burden of proving that disclosure of the informant’s identity is necessary”).

       Affirmed.




                                             4